In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-1311

JOSEPH A. S OTTORIVA,
                                               Plaintiff-Appellant,
                                 v.

R OCCO J. C LAPS, Director of the Illinois
Department of Human Rights, and
D ANIEL W. H YNES, Comptroller of the
State of Illinois,
                                        Defendants-Appellees.


           Appeal from the United States District Court
               for the Central District of Illinois.
              No. 3:06-cv-03118—Jeanne E. Scott, Judge.



     A RGUED O CTOBER 7, 2009—D ECIDED A UGUST 17, 2010




  Before R IPPLE, K ANNE, and S YKES, Circuit Judges.
  S YKES, Circuit Judge. Joseph A. Sottoriva, an em-
ployee of the Illinois Department of Human Rights (the
“Department”), filed a three-count complaint against
Rocco Claps, the Director of the Department, and Daniel
Hynes, the Comptroller of the State of Illinois. Sottoriva
2                                                   No. 09-1311

alleged that Claps and Hynes violated his due-process
rights under the Fourteenth Amendment by withholding
portions of his salary without an adequate hearing.
Sottoriva sought injunctive relief and money damages.
Sottoriva also accused Claps of violating Illinois’ State
Finance Act. On summary judgment, Sottoriva obtained
limited injunctive relief on his due-process claim.
Sottoriva’s state-law claim did not survive summary
judgment because it was jurisdictionally barred by the
Eleventh Amendment, and he later withdrew his claim
for money damages. Sottoriva then filed a petition for
attorney’s fees and costs pursuant to 42 U.S.C. § 1988.
Accounting for Sottoriva’s partial success, the district
court reduced his fee award by 67%.1 Sottoriva now
appeals on the sole ground that this reduction in fees
constituted an abuse of discretion. We conclude that
the district court provided insufficient reasoning in
support of its judgment; therefore, we vacate the order
of the district court and remand for further consideration.


                       I. Background
  Sottoriva began his employment with the Illinois De-
partment of Human Rights in 1996. He was also a
member of the United States Army Reserve, and along
with many other reservists, was mobilized to active


1
  The district court denied Sottoriva’s request for costs
because that request was not made in conformity with Local
Rule 54.1(B). C.D. I LL . L.R. 54.1(B). Sottoriva does not appeal
this aspect of the district court’s ruling.
No. 09-1311                                             3

duty in the run-up to the Iraq War. From January 17,
2003, to August 17, 2004, Sottoriva was on leave from
the Department as he discharged his military obligation,
yet he remained on the Department’s payroll during
this entire period. On February 7, 2003, Illinois Governor
Rod Blagojevich issued Executive Order 2003-6, which
was designed to ensure no full-time employee of the
State of Illinois would be penalized financially as a
result of being called up to active duty in response to
the Iraq War. This directive provided that any such
employee would continue to receive his regular com-
pensation as a State employee, plus benefits, but minus
the base pay received for military service. Thus, the
Department had a continuing financial obligation to
Sottoriva provided that his military salary did not ex-
ceed his preexisting compensation package from the State.
  The Department had some difficulty in comparing
Sottoriva’s military pay with the State pay he would
have earned during the same time period; the Army
and Illinois used different pay periods and there were
additional complications in accounting for benefits
(Sottoriva elected to keep his State health plan) and
taxes. As a result, the Department was unable to
properly calculate how much compensation, if any,
Sottoriva was entitled to on top of his military salary,
and through no apparent fault of his own, Sottoriva
was consistently overpaid throughout his tenure on
active duty. Both Sottoriva and the Department recog-
nized this “glitch” early on but were unable to resolve
the problem.
4                                                  No. 09-1311

  In April 2004, as his tour of duty was nearing an
end, Sottoriva received an email from the Department
informing him that if he returned to work by July 1, he
would owe $17,982.47 in excess payments. Sottoriva
returned to work on August 25, and shortly thereafter
he filed a union grievance pertaining to his overpay-
ment. Sottoriva sought (1) a written accounting of what
he was supposedly overpaid; (2) a waiver of the alleged
overpayment of $17,982.47 based on the Department’s
administrative error; and (3) amended and accurate W-
2 Forms for 2003 and 2004 to account for the fact that he
paid taxes on income he was now being asked to return.
  On May 23, 2005, the union and the Department
resolved the grievance prior to arbitration by agreeing
that Sottoriva needed to repay the overpayment of
$17,982.47 to the Department. Sottoriva was not at this
meeting and apparently had no advance warning that the
meeting was to take place. The union and the Depart-
ment also agreed to develop a payment plan over the
summer. On August 30, 2005, during negotiations
over the repayment plan, the Department informed
Sottoriva’s union representative that the Department
had now calculated that Sottoriva in fact owed $24,105.03
in excess pay.2 At a September 1 meeting, the Depart-
ment presented Sottoriva with three optional repayment
schedules and one involuntary withholding proposal.
Sottoriva, through his counsel, disputed the amount he
was now being asked to repay and demanded to in-
spect any documentation supporting this new number.



2
    This number was later amended to $23,988.00.
No. 09-1311                                               5

The Department sent copies of Sottoriva’s pay records to
the union representative, but it declined all requests
for a further hearing that would enable Sottoriva to
dispute the new sum.
   Sottoriva did not select any of the three optional repay-
ment plans, so on September 15 Claps, the Director
of the Department, submitted an “Involuntary With-
holding Request” to Hynes, the State Comptroller. The
request sought to withhold $24,105.03 from Sottoriva
over the course of many pay periods. On September 26
Hynes sent Sottoriva notice of this request and in-
formed him that the withholding would begin immedi-
ately. This notice also informed Sottoriva of his right to
file a formal protest of the withholding. Sottoriva filed
such a protest, and on February 17, 2006, the Office of
the Comptroller sent the Department a letter stating
that it would no longer withhold the requested funds
from Sottoriva’s paycheck due to a “concern[] about
the adequacy of the Department’s proceedings held
to establish the amount of debt owed by Mr. Sottoriva.”
  Beginning in May, the Department began withholding
money from Sottoriva directly by simply manipulating
Sottoriva’s base pay rate. Sottoriva was informed of this
decision before it happened, but the Comptroller had
no internal mechanisms for challenging the legitimacy
of base pay received (as opposed to withholdings).
Sottoriva thereafter filed his three-count complaint
against Claps and Hynes in federal court.
 In Count I Sottoriva alleged that portions of his salary
were being withheld without due process of law and
6                                             No. 09-1311

sought an injunction prohibiting the defendants from
withholding any of his wages. Sottoriva contended, at
least implicitly, that (a) the grievance system provided
through his union did not satisfy due-process require-
ments, and (b) the defendants violated his due-process
rights by failing to grant any hearing to challenge the
revised figure of $24,105.03. In Count II Sottoriva sought
monetary damages from Claps for the losses that
Sottoriva claimed to have suffered as a result of the due-
process violation (tax losses in particular). In Count III
Sottoriva alleged that Claps had violated Illinois’ State
Finance Act, 30 I LL . C OMP. S TAT. 105/9.06, and should
thus be removed from office.
   Claps won summary judgment on Count III because
it was jurisdictionally barred by the Eleventh Amend-
ment. Count I—whether there was a due-process viola-
tion—was the primary focus of the district court’s atten-
tion. Both parties moved for summary judgment on
this count, and both parties partially prevailed. 2008 WL
821870 (C.D. Ill. Mar. 26, 2008). The district court held
that Sottoriva had received sufficient process through
the union grievance procedure in the calculation of the
$17,982.47 figure and that the Department could con-
tinue to withhold income from Sottoriva’s paycheck to
satisfy this amount. However, the district court also
held that the Department was precluded from with-
holding any amount in excess of $17,982.47 without
first providing Sottoriva with a meaningful hearing
at which he could challenge this new sum. Sottoriva
withdrew Count II on the day trial was to begin.
No. 09-1311                                                7

  Sottoriva then moved for attorney’s fees pursuant to 42
U.S.C. § 1988. The district court’s opinion on this issue
reflects considerable effort determining reasonable
hourly rates for the partner, associate, and law clerk who
worked on the case. The court also reviewed all of
the billing entries in order to verify that they were legiti-
mate and reasonable. After arriving at a “lodestar” figure
of $42,770.50 (legitimate hours billed times reasonable
hourly rate), the district court then considered the extent
to which this number adequately reflected the level of
success Sottoriva achieved in relation to the aims of his
original complaint. The district court’s analysis is essen-
tially contained in the following sentence: “Considering
all of the claims originally filed by Plaintiff and the evi-
dence submitted in connection with dispositive motions,
the Court finds that the fee award should be reduced by
sixty-seven percent to reflect Plaintiff’s limited degree
of success.” 2009 WL 211170, at *5 (C.D. Ill. Jan. 28,
2009). Sottoriva was awarded $14,114.27, and he now
appeals, seeking the full lodestar amount of $42,770.50.


                      II. Discussion
  Under 42 U.S.C. § 1988(b), “the court, in its discretion,
may allow the prevailing party, other than the United
States, a reasonable attorney’s fee as part of the costs” in
suits brought pursuant to 42 U.S.C. § 1983.3 This court


3
  “ ‘[P]laintiffs may be considered ‘prevailing parties’ for
attorney’s fees purposes if they succeed on any significant
                                               (continued...)
8                                                 No. 09-1311

reviews an award of attorney’s fees under § 1988 for
an abuse of discretion. Estate of Enoch ex rel. Enoch v.
Tienor, 570 F.3d 821, 822 (7th Cir. 2009). In considering the
reasonableness of an attorney’s fees award, we are
mindful of the Supreme Court’s admonition that “[a]
request for attorney’s fees should not result in a second
major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437
(1983). In light of this concern, as well as the fact that
determining what qualifies as a “reasonable” use of a
lawyer’s time is a highly contextual and fact-specific
enterprise, “we have granted wide latitude to district
courts in setting awards of attorney’s fees, for ‘neither the
stakes nor the interest in uniform determination are so
great as to justify microscopic appellate scrutiny .’ ” Divane
v. Krull Elec. Co., 319 F.3d 307, 314 (7th Cir. 2003) (quoting
Ustrak v. Fairman, 851 F.2d 983, 987 (7th Cir. 1988)). But
“wide latitude” is not unlimited latitude, and the
district court still bears the responsibility of justifying
its conclusions.
  Justice Powell’s opinion for the Court in Hensley ar-
ticulates the framework for calculating (and reviewing)
reasonable attorney’s fees under § 1988. As the opinion
explained, “The most useful starting point for deter-



3
  (...continued)
issue in litigation which achieves some of the benefit the
parties sought in bringing suit.’ ” Hensley v. Eckerhart, 461
U.S. 424, 433 (1983) (quoting Nadeau v. Helgemoe, 581 F.2d 275,
278-79 (1st Cir. 1978)). Under this generous formulation,
Sottoriva is indisputably a prevailing party in this case.
No. 09-1311                                              9

mining the amount of a reasonable fee is the number
of hours reasonably expended on the litigation multi-
plied by a reasonable hourly rate.” Hensley, 461 U.S. at
433. Neither party alleges that the district court improp-
erly computed the lodestar figure. However:
   The product of reasonable hours times a reasonable
   rate does not end the inquiry. There remain other
   considerations that may lead the district court to
   adjust the fee upward or downward, including the
   important factor of the “results obtained.” This
   factor is particularly crucial where a plaintiff is
   deemed “prevailing” even though he succeeded on
   only some of his claims for relief.
Id. at 434 (internal citation omitted). Where, as here, a
plaintiff prevails on only some of his interrelated claims,
Hensley instructs that the “district court may attempt
to identify specific hours that should be eliminated, or
it may simply reduce the award to account for the
limited success.” Id. at 436-37. Applying Hensley, the
critical inquiry in this case is whether the district
court’s fee award is reasonable in relation to the
results Sottoriva actually obtained. Id. at 440. This
requires a two-part analysis. First we must consider
whether a downward adjustment of Sottoriva’s lodestar
recovery is appropriate. If such a reduction is proper,
we then evaluate whether the amount of the reduction
(in this case 67%) is reasonable.
  The district court was correct to conclude that
Sottoriva’s ultimate success was limited to such an
10                                            No. 09-1311

extent that a downward adjustment of the attorney’s
fees was warranted. To recap, Sottoriva essentially
pursued two different theories of relief in his complaint:
the state-law claim against Claps and the due-process
claims against Claps and Hynes. The due-process
claims (Counts I and II) were undeniably the central
focus of this litigation, and Sottoriva achieved a mean-
ingful legal victory in obtaining an injunction pre-
venting the defendants from withholding any amount
in excess of $17,982.47 from his paycheck without a
further due-process hearing. When viewed solely in
terms of identifying the due-process violation, how-
ever, Sottoriva’s success was far from complete.
Sottoriva’s complaint sought an injunction preventing
the defendants from withholding any wages from his
paycheck before a further due-process hearing could
be held. Evidently, this request was predicated on
Sottoriva’s belief that even the union grievance proce-
dures—pursuant to which the parties agreed to an
initial withholding amount of $17,982.47—did not con-
stitute sufficient process. In granting summary judg-
ment for the defendants to the extent that they could
continue to withhold up to $17,982.47 from Sottoriva’s
salary, the district court unequivocally rejected this
aspect of Sottoriva’s due-process claim.
  To be sure, a plaintiff need not prevail on every claim
or legal theory to receive fully compensatory attorney’s
fees. Hensley, 461 U.S. at 435. In this instance, however,
Sottoriva’s failed effort to challenge the procedures
through which the $17,982.47 debt was calculated was
No. 09-1311                                              11

both sufficiently substantial and discrete that it cannot
be ignored in considering the extent of Sottoriva’s
overall success. Viewed in this light, it was entirely
proper for the district court to conclude that Sottoriva
achieved only “partial” success and that the lode-
star figure should thus be reduced to reflect this fact. Id.
at 436.
   Next, we consider whether the district court reduced
the lodestar figure by a reasonable amount. Precision is
impossible in such calculations, and the district court
is entitled to considerable discretion in arriving at
an award that it deems reasonable. Nevertheless, the
district court must justify its decision. This explanation
may be “concise,” id. at 437, but it must still be an ex-
planation—that is, a rendering of reasons in support of
a judgment—rather than a mere conclusory statement.
In this case, while the district court adequately justified
its decision not to award Sottoriva the full lodestar
figure, it did not explain how it settled on a 67% reduc-
tion. “[L]ack of explanation is often sufficient in itself
to constitute an abuse of discretion where the reasons
for a decision left unexplained are not apparent from
the record.” Prod. & Maint. Employees’ Local 504 v.
Roadmaster Corp., 954 F.2d 1397, 1405 (7th Cir. 1992). We
are especially reluctant to affirm the district court’s
summary holding given our concern that the 67% re-
duction may have been chosen to reflect the fact that
Sottoriva only prevailed on one of three claims in the
litigation. In other words, this resembles simple “claim
counting,” and Hensley explicitly counseled against ap-
12                                                    No. 09-1311

plying such “a mathematical approach comparing the
total number of issues in the case with those actually
prevailed upon.” 461 U.S. at 435 n.11 (quotation marks
omitted).4
  On remand the district court should consider and
explain the proper relationship between Sottoriva’s
actual victory and the lodestar fee. Id. at 436. In
pursuing this inquiry, the district court may want to
consider the amount of attorney’s fees that would have
been reasonable had Sottoriva only sought an injunc-
tion prohibiting the Department from withholding
more than $17,982.47 from his paycheck without first
providing a further due-process hearing. Finally, we
pass no judgment on whether a 67% reduction in the
lodestar figure could be appropriate in this case; we
hold only that the district court’s ruling was not suffi-
ciently explained, not that the ultimate outcome was
necessarily an abuse of discretion.


4
    The Court went on to explain:
      Such a ratio provides little aid in determining what is a
      reasonable fee in light of all the relevant factors. Nor is
      it necessarily significant that a prevailing plaintiff did not
      receive all the relief requested. For example, a plaintiff
      who failed to recover damages but obtained injunctive
      relief, or vice versa, may recover a fee award based on
      all hours reasonably expended if the relief obtained justi-
      fied that expenditure of attorney time.
Hensley, 461 U.S. at 435 n.11.
No. 09-1311                                            13

  For the foregoing reasons, the district court’s award
of attorney’s fees is V ACATED , and the case is R EMANDED
for proceedings consistent with this opinion.




                          8-17-10